[Cite as Cleveland v. Adams, 2012-Ohio-1063.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 97523




                               CITY OF CLEVELAND

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                  CLARENCE ADAMS
                                                            DEFENDANT-APPELLANT



                                  JUDGMENT:
                            REVERSED AND REMANDED


                                     Criminal Appeal from the
                                    Cleveland Municipal Court
                                    Case No. 2011 CRB 032040

        BEFORE:         Jones, P.J., Cooney, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                     March 15, 2012
ATTORNEY FOR APPELLANT

Paul Mancino, Jr.
75 Public Square
Suite 1016
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
Interim Law Director

BY: Victor R. Perez
Chief City Prosecutor
Jaclyn R. Shultz
Assistant City Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} Defendant-appellant, Clarence Adams, appeals the October 4, 2011 judgment

entry rendered by the Cleveland Municipal Court.        We reverse and remand.

                             I. Procedural History and Facts

       {¶2} In September 2011, a complaint was filed in the municipal court charging

Adams with one count each of endangering children, domestic violence, criminal

damaging, and two counts of assault.

       {¶3} Adams pled no contest to one count of assault and domestic violence, both

misdemeanors of the first degree.         He was sentenced to the maximum term of       six

months for each count, to be served consecutively. Adams was also fined $1,000 for

each count and ordered to have no contact with any of the victims.       Adams now raises

several assignments of error relative to his plea and sentence.     The first assignment of

error, which is dispositive, provides:

       I. Defendant was denied due process of law when the court failed to
       explain the effect of a no-contest plea.

                                   II.    Law and Analysis

       {¶4} In his first assignment of error, Adams contends that his plea was

unconstitutionally entered and must be vacated because the trial court failed to inform

him of the effect of a no contest plea.     We agree.

       {¶5} A trial court’s obligations in accepting a plea depends on the level of the

offense to which the defendant is pleading.       N. Royalton v. Semenchuk, 8th Dist. No.
95357, 2010-Ohio-6197, ¶ 7, citing State v. Watkins, 99 Ohio St.3d 12, 2003-Ohio-2419,

788 N.E.2d 635, ¶ 25.

       {¶6} Crim.R. 2(D) defines a “petty offense” as “a misdemeanor other than a

serious offense.”   Crim.R. 2(C) defines a “serious offense” as “any felony, and any

misdemeanor for which the penalty prescribed by law includes confinement for more than

six months.” Adams pled no contest to one count of assault and domestic violence, both

misdemeanors of the first degree, punishable by maximum sentences of six months.

R.C. 2929.24(A)(1). Thus, the crimes constituted petty offenses.

        {¶7} Under Crim.R. 11(E), “[i]n misdemeanor cases involving petty offenses the
court * * * shall not accept [a plea] without first informing the defendant of the effect
of the plea of guilty, no contest, [or] not guilty.” Crim.R. 11(B)(2) provides that a “plea of
no contest is not an admission of defendant’s guilt, but is an admission of the truth of the
facts alleged in the indictment, information, or complaint, and the plea or admission shall
not be used against the defendant in any subsequent civil or criminal proceeding.”

       {¶8} A review of the transcript from the plea hearing reveals that the trial court did

not advise Adams of the effect of the no contest pleas.      The city contends that all that

was required was substantial compliance, and the trial court met that obligation. We

disagree.   The trial court failed to comply, either strictly or substantially, with the

requirement that Adams be informed that his plea was not an admission of his guilt, but

an admission of the truth of the facts as alleged in the complaint. Further, Adams was

not informed, either literally or substantially, that the plea would not be used against him.



       {¶9} We are also not persuaded by the city’s contention that Adams failed to

demonstrate that he was prejudiced.      This court has previously held that when a trial
court completely fails to comply with a rule in accepting a plea, a demonstration of

prejudice is unnecessary. Semenchuk, 2010-Ohio-6197, at ¶ 13-14, citing State v. Clark,

119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462.

      {¶10} In light of the above, the trial court violated Adams’s due process rights by

accepting his no contest plea without informing him of the effect of the plea.   The first

assignment of error is therefore sustained.        Because our resolution on the first

assignment of error is dispositive, the remaining assignments of error are moot, and we do

not address them. App.R. 12(A)(1)(C).

      {¶11} Judgment reversed; case remanded.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cleveland

Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
SEAN C. GALLAGHER, J., CONCUR